NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAR 29 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOSHUA MUWANGA KALEBU,                           No. 11-72604

               Petitioner,                       Agency No. A091-592-427

   v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted March 4, 2013
                                Seattle, Washington

Before: FERNANDEZ, W. FLETCHER, and RAWLINSON, Circuit Judges.

        Petitioner Joshua Muwanga Kalebu (Kalebu) petitions for review of a

decision from the Board of Immigration Appeals (BIA) denying withholding of

removal and relief under the Convention Against Torture (CAT). We deny the

petition.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The BIA’s denial of withholding of removal based on its adverse credibility

determination was supported by substantial evidence given Kalebu’s fraud

conviction, his immigration fraud, and inconsistencies between Kalebu’s oral and

written statements. See Malkandi v. Holder, 576 F.3d 906, 917 (9th Cir. 2009), as

amended (“Under the substantial evidence standard, we may reverse a BIA

credibility determination only if the evidence that the petitioner presented was so

compelling that no reasonable factfinder could find that the petitioner was not

credible. . . .”) (citation, alteration, and internal quotation marks omitted); see also

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010) (describing credibility

determinations under the REAL ID Act).

      Substantial evidence supported the BIA’s denial of CAT relief as “the record

evidence does not compel the conclusion that [Kalebu] himself will be, more likely

than not, tortured upon his return. . . .” Alphonsus v. Holder, 705 F.3d 1031, 1049

(9th Cir. 2013) (emphasis in the original); see also Shrestha, 590 F.3d at 1048-49.

      PETITION DENIED.




                                            2